Case 3:14-cr-00018-RLY-CMM Document 80 Filed 03/29/21 Page 1 of 3 PageID #: 215


                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            EVANSVILLE DIVISION

 UNITED STATES OF AMERICA,                )
           Plaintiff,                     )
                                          )      3:14-cr-00018-RLY-CMM-1
 vs.                                      )
                                          )
 MICHAEL W. McNARY,                       )
          Defendant                       )




                        REPORT AND RECOMMENDATION

       On March 16, 2021, the Court held an initial hearing on the Petition for Warrant

 for Offender Under Supervision filed on March 9, 2021 [Doc. 68].

       This matter was reconvened on March 29, 2021 for final hearing. Mr. McNary

 (“Defendant”) appeared with FCD counsel, Gwendolyn Beitz. The Government

 appeared by Lauren Wheatley, Assistant United States Attorney, via phone. U. S.

 Probation appeared by Officer Andrea Hillgoth via phone. This matter is heard on a

 referral from U.S. District Judge Richard L. Young. The Defendant was advised that any

 recommendation from a magistrate judge was subject to review, acceptance, or rejection

 by the District Judge, who retains ultimate authority to adjudicate these matters.

       The parties advised the Court at the outset of the hearing that an agreement was

 reached by which the defendant would admit Violations #2, 3 and 4 in the petition [Doc.

 68] and the Government would dismiss Violation #1.

       The Court conducted the following procedures in accordance with Fed. R. Crim.

 P. 32.1(a)(1) and 18 U.S.C. §3583:

       1.     The Court advised Defendant of his rights and provided him with a copy of

 the petition. Defendant, by counsel, waived his right to a preliminary hearing.
Case 3:14-cr-00018-RLY-CMM Document 80 Filed 03/29/21 Page 2 of 3 PageID #: 216


        2.        After being placed under oath, Defendant admitted Violation 2, 3 and 4 in

 the 3/9/2021 petition.

        3.        The allegations to which Defendant admitted, as fully set forth in the

 petition, are:


        Violation
        Number           Nature of Noncompliance

                  2.     "You shall not own, possess, or have access to a firearm,
                         ammunition, destructive device, or dangerous weapon."

                         On March 9, 2021, Michael McNary was found in possession of a
                         BB gun.

                  3.     "The defendant shall not unlawfully possess a controlled substance.
                         The defendant shall refrain from any unlawful use of a controlled
                         substance."

                         On March 9, 2021, Michael McNary was found in possession of
                         methamphetamine. He admitted to using methamphetamine last
                         on March 5, 2021.

                         As previously reported, on August 28, 2018, Michael McNary tested
                         positive for amphetamines and admitted to "unknowingly ingesting
                         Molly water."

                  4.     "You shall pay any outstanding location monitoring fees incurred
                         while on pretrial release."

                         The defendant has an outstanding balance of $1,155.15 with B.I. He
                         has made minimal payments during his term of supervision.


        4.        The parties stipulated that:

                  (a)    The highest grade of violation is a Grade B violation.

                  (b)    Defendant’s criminal history category is III.

                  (c)    The range of imprisonment applicable upon revocation of
                         supervised release, therefore, is 8-14 months imprisonment.

        5.        Parties jointly recommended that defendant serve eight months with no

 further supervision upon release.
                                                 2
Case 3:14-cr-00018-RLY-CMM Document 80 Filed 03/29/21 Page 3 of 3 PageID #: 217


          6.     The Magistrate Judge, having considered the factors in 18 U.S.C. §3553(a),

 and as more fully set forth on the record, finds that:

          (a)    The Defendant made a voluntary and knowing admission of the violations

 set forth in the petition;

          (b)    The agreement of the parties is an appropriate resolution of this

 matter and the agreement is commended to the favorable consideration of the District

 Judge.

                                     Recommendation

          Consistent with the parties’ agreement, the Magistrate Judge respectfully

 recommends the Defendant be sentenced to eight months in the custody of the U.S.

 Bureau of Prisons and that no term of supervised release be incorporated in the

 sentence. The defendant requested, and the Magistrate Judge concurs, that the District

 Judge incorporate a placement recommendation to the Bureau of Prisons referencing

 the BOP facilities at Marion, IL (the nearest facility to Evansville, IN).

          The parties are hereby notified that the District Judge may reconsider any matter

 assigned to a Magistrate Judge. The Defendant is ordered detained pending the District

 Judge’s review of the report and recommendation. The parties waived the 14-day

 period within which to appeal this report and recommendation.

 Dated: March 29, 2021




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                               3
